DETAILED ACTION
Withdrawn Objections and Rejections
The objection to claim 1.
Conclusion
Claims 1, 2, 6, 7, 23, and 24 are allowed.  Claims 8 to 21 were cancelled in the Amendment “G” and Response filed on 27 December 2020 and claims 3 to 5, and 22 were cancelled in the Amendment “H” and Response to Final Office Action filed on 08 February 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative 
/Gautam Prakash/
Primary Examiner, Art Unit 1799